 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    REGINALD TANUBAGIJO,                              No. 2:18-cv-02290-MCE-CKD-P
12                       Petitioner,
13           v.                                         ORDER
14    DANIEL PARAMO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 13, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner filed an

23   additional motion to stay these habeas proceedings on April 3, 2019, which the Court construes as

24   objections to the findings and recommendations. ECF No. 23.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed March 13, 2019, (ECF No. 22) are
 3   ADOPTED in full;
 4           2. Petitioner’s motion to stay (ECF No. 23) filed on April 3, 2019 is construed as
 5   objections to the findings and recommendations. So construed, the motion is DENIED.
 6           3. Respondent’s motion to dismiss (ECF No. 20) is GRANTED based on petitioner’s
 7   failure to exhaust claim two.
 8           4. Petitioner’s request to stay his mixed federal habeas petition (ECF No. 21) pursuant to
 9   Rhines v. Weber, 544 U.S. 269 (2005), is DENIED for lack of good cause shown.
10           5. Petitioner’s request to stay his habeas petition pursuant to Kelly v. Small, 315 F.3d
11   1063, 1074 (9th Cir. 2002), is GRANTED.
12           6. Within 30 days from the date of this order petitioner shall file a first amended
13   federal habeas petition containing only claim one.
14           7. Upon receipt of a fully exhausted first amended federal habeas petition, the clerk of
15   court shall administratively stay this action pursuant to Kelly.
16           8. Petitioner is ordered to file a “Notice of Exhaustion” within 30 days of any decision by

17   the California Supreme Court.
18           IT IS SO ORDERED.
19   Dated: July 24, 2019

20
21
22
23
24
25
26
27
28
                                                        2
